In a probate proceeding, the objectant, the son of the testatrix, appeals from a decree of the Surrogate’s Court, Kings County, dated December 18, 1975, which, after a hearing, inter alia, admitted the will to probate. Decree reversed, on the facts and in the interest of justice, and proceeding remanded to the Surrogate’s Court for a new hearing, with costs to abide the event. The Surrogate’s decision was contrary to the weight of the evidence. Furthermore, it appears that the result reached was based, in large part, upon the assumption that the objectant had, in fact, been bequeathed one fourth of the estate’s assets. This assumption is unsupported by the record. Accordingly, a new hearing is *718necessary, inter alia, for further consideration of the question whether the testatrix did indeed make reasonable provision in her will for the objectant. Latham, Acting P. J., Hargett, Rabin, Titone and Hawkins, JJ., concur.